 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 19-CR-00115-LJO-SKO
12                                Plaintiff,             AMENDED STIPULATION AND ORDER TO
                                                         VACATE STATUS CONFERENCE
13                          v.
                                                         DATE: December 16, 2019
14   JUSTIN L. ANDERSON,                                 TIME: 1:00 p.m.
                                                         Hon. Sheila K. Oberto
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant Justin L.

19 Anderson, by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status conference on December 16, 2019.

21          2.      On December 11, 2019, as a result of new defense counsel (who was recently appointed

22 on December 6, 2019 to represent defendant), the Court vacated the January 14, 2020 trial date and set a

23 status conference before the Hon. Lawrence J. O’Neill for January 21, 2020. The parties’ stipulation

24 and proposed order to vacate the trial date did not address the status conference currently set in the

25 matter for December 16, 2019.

26 ///
27 ///

28 ///

      STIPULATION TO VACATE STATUS CONFERENCE            1
30
 1          3.      By this stipulation the parties request the Court vacate the December 16, 2019 status

 2 conference.

 3          IT IS SO STIPULATED.

 4
     Dated: December 11, 2019                                MCGREGOR W. SCOTT
 5                                                           United States Attorney
 6
                                                             /s/ JEFFREY A. SPIVAK
 7                                                           JEFFREY A. SPIVAK
                                                             Assistant United States Attorney
 8

 9
     Dated: December 11, 2019                                /s/ Dan Harralson
10                                                           Dan Harralson
11                                                           Counsel for Defendant
                                                             JUSTIN L. ANDERSON
12                                                           (as approved by email 12/11/2019)

13

14

15                                                   ORDER

16          The status conference presently set for December 16, 2019 is vacated.

17
     IT IS SO ORDERED.
18

19 Dated:        December 12, 2019                                /s/   Sheila K. Oberto           .
                                                      UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION TO VACATE STATUS CONFERENCE            2
30
